 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 4   ELISE OWENS THORN, State Bar No. 145931
     TYLER V. HEATH, State Bar No. 271478
 5   ROBERT W. HENKELS, State Bar No. 255410
     Deputy Attorneys General
 6    1300 I Street, Suite 125
      P.O. Box 944255
 7    Sacramento, CA 94244-2550
      Telephone: (916) 210-7318
 8    Fax: (916) 324-5205
      E-mail: Elise.Thorn@doj.ca.gov
 9   Attorneys for Defendants
10
                               IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                         SACRAMENTO DIVISION
13

14

15   RALPH COLEMAN, et al.,                                Case No. 2:90-cv-00520 KJM-DB (PC)
16                                           Plaintiffs, STIPULATION AND ORDER
                                                         EXTENDING THE DEADLINE TO FILE
17                  v.                                   JOINT REPORT REQUIRED BY THE
                                                         COURT’S JUNE 14, 2019 ORDER [ECF
18                                                       NO. 6187]
     GAVIN NEWSOM, et al.,
19
                                          Defendants. Judge: The Hon. Kimberly J. Mueller
20

21

22         On June 14, 2019, the Court issued an order following the June 10, 2019 special status

23   conference regarding the Court expert’s report. (ECF No. 6187.) Paragraph 2 of the order

24   requires the parties to “meet and confer to determine whether they can stipulate to one or more of

25   the underlying facts suggested by the results of the neutral expert’s investigation.” (Id. at 2.) The

26   order further requires the parties to submit any agreed facts, address other issues falling within the

27   scope of the evidentiary hearing, and set forth their respective positions on Plaintiffs’ self-

28   certification proposal and footnote 19 to the expert’s report—all by July 15, 2019. (Id.)
                                                      1
                                Stip. & Order Extending Deadline to File Joint Report (2:90-cv-00520 KJM-DB (PC))
 1         The parties have exchanged proposed stipulations and have met and conferred multiple
 2   times to discuss the stipulations and other issues contemplated under the June 14, 2019 order.
 3   But the parties require additional time to continue the meet-and-confer process and submit a
 4   comprehensive joint report addressing the Court’s requests. Accordingly, the parties request and
 5   stipulate to continue the July 15, 2019 deadline by one week. The parties will submit their joint
 6   report by July 22, 2019.
 7         IT IS SO STIPULATED.
 8    Dated: July 11, 2019                                      XAVIER BECERRA
                                                                Attorney General of California
 9                                                              ADRIANO HRVATIN
                                                                Supervising Deputy Attorney General
10

11                                                              /S/ ELISE OWENS THORN
                                                                Elise Owens Thorn
12                                                              Deputy Attorney General
                                                                Attorneys for Defendants
13
      Dated: July 11, 2019                                      ROSEN BIEN GALVAN & GRUNFELD LLP
14

15
                                                                /S/ CARA E. TRAPANI
16                                                              Cara E. Trapani
                                                                Attorneys for Plaintiffs
17

18         The parties’ stipulation is approved. The deadline for submission of the parties’ stipulation
19   and joint statement set in paragraph 2 of the court’s July 11, 2019 order, ECF No. 6216, is
20   extended by one week to and including July 22, 2019.
21

22         IT IS SO ORDERED.
23   DATED: July 12, 2019.
24
                                                                UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                         2
                                Stip. & Order Extending Deadline to File Joint Report (2:90-cv-00520 KJM-DB (PC))
